                        Case 20-10256-KBO                Doc 424-1      Filed 07/16/20        Page 1 of 2


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
         In re:
                                                                  Case No. 20-10256 (KBO)
                                          1
         EARTH FARE, INC., et al.,
                                                                  (Jointly Administered)
                                              Debtors.
                                                                   Objection Deadline: August 5, 2020 at 4:00 p.m. (ET)

                               NOTICE OF FIFTH MONTHLY FEE APPLICATION

         TO:      (I) THE DEBTORS; (II) THE OFFICE OF THE UNITED STATES TRUSTEE FOR
                  THE DISTRICT OF DELAWARE; (III) COUNSEL TO THE COMMITTEE; AND
                  (IV) COUNSEL TO THE DEBTORS’ PREPETITION LENDERS

                         PLEASE TAKE NOTICE that the Fifth Monthly Application of Young Conaway
         Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors in Possession for Allowance of
         Compensation and Reimbursement of Expenses Incurred for the Period from June 1, 2020
         Through and Including June 30, 2020 (the “Application”) has been filed with the United States
         Bankruptcy Court for the District of Delaware (the “Court”). The Application seeks allowance
         of interim fees in the amount of $26,116.00 and interim expenses in the amount of $136.26.

                        PLEASE TAKE FURTHER NOTICE that objections to the Application, if any,
         are required to be filed on or before August 5, 2020 at 4:00 p.m. (ET) (the “Objection
         Deadline”) with the Clerk of the United States Bankruptcy Court for the District of Delaware,
         3rd Floor, 824 N. Market Street, Wilmington, Delaware 19801. You must also serve any such
         objection so as to be received by the following on or before the Objection Deadline: (i) Earth
         Fare, Inc., 220 Continuum Drive, Fletcher, NC 28732 (Attn: Mindy Harvey); (ii) counsel to the
         Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,
         Wilmington, DE 19801 (Attn.: M. Blake Cleary); (iii) counsel to the Prepetition Revolving Loan
         Lender, Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080 (Attn.:
         Stephen R. Tetro II); (iv) counsel to the Official Committee of Unsecured Creditors Pachulski
         Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
         19899 (Attn: Bradford J. Sandler); and (v) the U.S. Trustee, 855 King Street, Suite 2207,
         Lockbox 35, Wilmington, DE 19801 (Attn: Jane M. Leamy).




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
26777570.1
                  Case 20-10256-KBO    Doc 424-1    Filed 07/16/20   Page 2 of 2




                    PLEASE TAKE FURTHER NOTICE THAT, PURSUANT TO THE ORDER
         ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION AND REIMBURSEMENT
         OF EXPENSES FOR PROFESSIONALS [DOCKET NO. 222], IF NO OBJECTIONS ARE
         FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THE
         DEBTORS WILL BE AUTHORIZED TO PAY 80% OF THE REQUESTED FEES AND 100%
         OF THE REQUESTED EXPENSES WITHOUT FURTHER ORDER OF THE COURT.

                   PLEASE TAKE FURTHER NOTICE THAT ONLY IF AN OBJECTION IS
         PROPERLY AND TIMELY FILED IN ACCORDANCE WITH THE ABOVE PROCEDURES
         WILL A HEARING BE HELD ON THE APPLICATION.

         Dated: July 16, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                        /s/ M. Blake Cleary
                                        Pauline K. Morgan (No. 3650)
                                        M. Blake Cleary (No. 3614)
                                        Sean T. Greecher (No. 4484)
                                        Ian J. Bambrick (No. 5455)
                                        Allison S. Mielke (No. 5934)
                                        Shane M. Reil (No. 6195)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        EF@ycst.com

                                      Counsel to the Debtors
                                      and Debtors in Possession




26777570.1
                                               2
